Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 1 of 10 PageID 2092




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

  JOSEPH CAIAZZA, on his own
  behalf and those similarly situated

               Plaintiff,

  v.                                               Case No.: 2:18-cv-784-FtM-38MRM

  CARMINE MARCENO,

                Defendant.
                                            /

                                          ORDER1

         Before the Court is Defendant Carmine Marceno’s Motion in Limine

  (Doc. 88) and Plaintiff Joseph Caiazza’s response in opposition (Doc. 94). Also

  here is Caiazza’s Motion in Limine (Doc. 91) and Marceno’s response (Doc. 93).

         A motion in limine is a “motion, whether made before or during trial, to

  exclude anticipated prejudicial evidence before the evidence is actually

  offered.” Luce v. United States, 469 U.S. 38, 40 n.2 (1984). These motions “are

  generally disfavored.” Acevedo v. NCL (Bah.) Ltd., 317 F. Supp. 3d 1188, 1192

  (S.D. Fla. 2017). “Evidence is excluded upon a motion in limine only if the

  evidence is clearly inadmissible for any purpose.” Id. (cleaned up).



  1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
  hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
  or the services or products they provide, nor does it have any agreements with them. The
  Court is also not responsible for a hyperlink’s availability and functionality, and a failed
  hyperlink does not affect this Order.
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 2 of 10 PageID 2093




        Both sides move to exclude several types of evidence. The Court takes

  each in turn.

  A. Marceno’s Motion

        This Motion addresses four categories of evidence.

        1. 40-Hour Workweek

        Marceno tries to preclude Caiazza from offering evidence he worked a

  schedule of forty hours each week under the principle of judicial estoppel.

  Essentially, Marceno wants the Court to decide it made a showing on the

  FLSA’s 207(k) exemption through a motion in limine. At this point, the Court

  cannot do so.   Marceno raised this issue both in the Answer and in the

  statement of facts during summary judgment briefing. In response, in the

  statement of facts, Caiazza disputed whether that exemption applied. But

  neither party sought summary judgment on that issue, so the Court never

  decided it. At this point, Caiazza is correct the matter must now proceed to

  trial. See Birdwell v. City of Gadsden, Ala., 970 F.2d 802, 805 (11th Cir. 1992).

  Marceno may move for judgment as a matter of law at the close of evidence.

  See id. at 806. Until that time, however, the Court cannot resolve the issue

  through a motion in limine. And while Marceno notes several inconsistencies

  in Caiazza’s position on overtime hours, as described below the Court concludes

  the proper remedy is to allow the jury to resolve those discrepancies. See Smith

  v. Haynes & Haynes P.C., 940 F.3d 635, 648 (11th Cir. 2019) (“We want parties




                                         2
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 3 of 10 PageID 2094




  to challenge the authenticity and credibility of their adversaries. To instead

  apply estoppel under the circumstances presented here would be to allow

  inconsistencies to swallow up potentially meritorious claims and dissuade the

  adversary process.”). So the Motion is denied in part.

        2. On-Call Wait Time

        Marceno moves to exclude evidence and testimony related to Caiazza’s

  dismissed claims for on-call wait time. The Court agrees in part. At summary

  judgment, the Court held Caiazza’s on-call wait time was not compensable

  under the FLSA. (Doc. 72 at 4-12). Many facts related to those claims are

  irrelevant to what is still in dispute. See DeBoze v. S. Fla. Bd. of Trs., No. 8:15-

  cv-2787-EAK-AEP, 2018 WL 8919981, at *2-3 (M.D. Fla. Sept. 9, 2018)

  (excluding evidence related to claims dismissed at summary judgment).

  However—without deciding the issue—the Court notes dismissed and active

  claims may share underlying facts. Id. at *3. In that situation, perhaps “the

  underlying facts themselves may be admissible” as relevant on issues

  submitted to the jury. Id. So the Motion is granted in part, but subject to

  reconsideration at trial if facts related to Caiazza’s on-call wait time become

  relevant.

        3. Personal Timesheets

        Marceno seeks to exclude timesheets Caiazza kept during his

  employment. The Court disagrees. These timesheets are hearsay. But as




                                           3
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 4 of 10 PageID 2095




  suggested at summary judgment, the records likely fall within the recorded

  recollection hearsay exception. Fed. R. Evid. 803(5). Caiazza is prepared to

  testify about overtime hours with the timesheets to aid his recollection. And

  Caiazza kept the records throughout his employment when the information

  was fresh in his mind. While Marceno challenges the documents’ reliability,

  that is a matter for cross examination—not a motion in limine. What’s more,

  Marceno’s prejudice challenge to the records for manipulation to look authentic

  fails. By rule, Caiazza can only read these timesheets into evidence. Fed. R.

  Evid. 803(5). So unless Marceno himself offers them, the jury will neither see

  them nor be swayed by feigning of an official impression. Thus, the Motion is

  denied in part. If, however, Marceno objects to whether Caiazza laid the proper

  predicate for this exception, he can renew this motion at trial outside the

  presence of the jury.

        4. Statute of Limitations

        Finally, Marceno asks the Court to limit evidence of overtime hours to

  the relevant period given the statute of limitations. The Court agrees in part.

  Any evidence of unpaid overtime outside the limitations period is irrelevant to

  whether Caiazza was owed overtime during that time. Because, however,

  Caiazza pursues a theory of willful violations, a three-year period applies. 29

  U.S.C. § 255(a). The parties appear to agree the relevant period for a willful

  violation is November 27, 2015 to June 30, 2018. So the Motion is granted in




                                        4
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 5 of 10 PageID 2096




  part as to that period. That said, if evidence from outside the limitations period

  becomes relevant, Caiazza may move for reconsideration outside the presence

  of the jury.

          Relatedly, Marceno also seeks to exclude the testimony of Vicky George.

  Caiazza contends Marceno did not confer on the Motion over this testimony.

  Based on his representations to the Court supported by a conferral e-mail, the

  Court agrees with Caiazza. So the Motion is denied in part without prejudice

  for violating Local Rule 3.01(g). At the Final Pretrial Conference, Marceno can

  renew his effort to exclude this evidence and the Court will hear argument

  then.

          For those reasons, Marceno’s Motion is granted and denied in part.

  B. Caiazza’s Motion

          This Motion addresses five categories of evidence.

          1. Other Employees’ Overtime

          Caiazza seeks to exclude evidence of overtime Marceno paid to other

  employees. The Court disagrees. As described above, willfulness of FLSA

  violations is a disputed jury issue. And whether Marceno paid overtime to

  other employees (particularly Lusk) is relevant to whether Marceno

  knowingly, or with reckless disregard, failed to pay overtime to Caiazza.

  What’s more, Caiazza contends Marceno had a policy preventing employees

  from reporting overtime. The experience of other employees who would be




                                          5
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 6 of 10 PageID 2097




  subject to such a policy is obviously relevant to whether such a policy exists.

  So the Motion is denied in part. Even so, Caiazza is free to request a limiting

  instruction related to this evidence, which the Court would consider

  separately.

        2. Personal Relationship

        Caiazza seeks to exclude mention of an alleged personal relationship

  because that evidence is irrelevant and prejudicial. The Court agrees without

  further discussion. And the Motion is granted

        3. Prior Versions of Initial Disclosures

        Caiazza seeks to exclude any version of his Rule 26 initial disclosures

  besides the most recent one. After several supplements, Caiazza served five

  total versions of this discovery. Two (served on June 24, 2019, and March 13,

  2020) occurred before summary judgment. Three (served on November 13, 17,

  and 23, 2020) took place afterward. This is relevant because the first two

  included calculations for damages dismissed at summary judgment.

        Caiazza points out he did not sign any disclosures except that last one.

  But that is not determinative—his lawyer signed them. Rule 26 demands that

  a party or (if represented) counsel sign initial disclosures. Fed. R. Civ. P.

  26(g)(1) (“Every disclosure under Rule 26(a)(1) or (a)(3) and every discovery

  request, response, or objection must be signed by at least one attorney of record

  in the attorney’s own name—or by the party personally, if unrepresented.”).




                                         6
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 7 of 10 PageID 2098




  Even if counsel’s signing of a discovery response were not enough to hold a

  party to those representations, Caiazza specifically testified that he helped

  prepare at least the first version. (Doc. 47 at 29-30). Moreover, the facts here

  militate against exclusion of each version.

        For the initial disclosures from June 24 and March 13 the Motion is

  granted in part. Caiazza (or counsel) prepared those disclosures before the

  summary judgment Order. Thus, they contemplated many unpaid overtime

  hours the Court later dismissed and need not be introduced.

        As to the other three versions, however, the Court denies the Motion in

  part. After summary judgment, the claimed overtime hours should have gone

  down. At first, they did. (Doc. 91-2 at 9-11). Then—on November 17—they

  almost doubled from 234 to 428.5. (Doc. 91-2 at 13-15). Caiazza says this was

  because the hours were “culled from the wrong data.” (Doc. 91 at 6). But this

  isn’t a simple rounding hiccup. The difference is almost 200 overtime hours.

  What’s more, the November 17 disclosure says it is “[b]ased on records that

  Plaintiff maintained of the hours that he worked.” (Doc. 91-2 at 15). So that

  damages calculation relies on the personal timesheets Caiazza intends to

  introduce. And the reliability of those records is crucial for the jury to weigh.

  Finally, Caiazza served these disclosures along with other discovery addressed

  below. The inconsistencies in these documents is something the jury must be

  allowed to consider. For example, the November 23 disclosure says Caiazza




                                         7
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 8 of 10 PageID 2099




  worked “428.5 uncompensated overtime hours.”         (Doc. 91-2 at 19).    Yet

  interrogatories served on Marceno that same day reflect 692.45 “Overtime

  Hours Owed.” (Doc. 88-1 at 4-9). In short, the hours Caiazza is claiming at

  this point is unclear. And those inconsistencies are relevant on the issues the

  jury must decide.

        As for prejudice, the Court cannot conclude any danger substantially

  outweighs the probative value based on the conclusory argument that Caiazza

  should not need to explain the inconsistency at trial because “Damages

  calculations are complicated.” (Doc. 91 at 8).

        4. Previous Versions of Interrogatories

        Caiazza wants to exclude past versions of his interrogatory answers on

  damages. As noted, these are like the initial disclosures. One interrogatory

  response (served on July 31, 2019) came before summary judgment. The next

  three (served on November 13, 17, and 23, 2020) came after. Like above, the

  Motion is granted in part on pre-summary judgment response but denied in

  part for the three post-summary judgment responses.

        Much like the initial disclosures, Caiazza’s asserted overtime hours in

  the interrogatories changed wildly in November. They jumped from 234 to

  428.5 to 692.45 in less than two weeks. Counsel says these discrepancies

  stemmed from “an incorrect equation” and not crediting Marceno “for the

  overtime hours that Plaintiff was paid.” (Doc. 91 at 9). The difference between




                                         8
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 9 of 10 PageID 2100




  these interrogatory answers is astonishing though. Between the November 17

  and 23 versions, Caiazza apparently found about 270 more hours of “Overtime

  Hours Owed.” (Doc. 88-1 at 4). Yet the amount of claimed damages somehow

  went down by $6,000. Compare (Doc. 88-1 at 9), with (Doc. 88-3 at 8). The

  explanation offered for this is that previous calculations “did not include credit

  for the overtime hours that Plaintiff was paid.” (Doc. 91 at 9). But this seems

  to suggest Marceno paid Caiazza for hundreds of overtime hours. That would

  no doubt be relevant to whether Marceno had a de facto policy preventing

  overtime. If that is the case, this is an inconsistency that the Court will not

  exclude from evidence. The jury will need to decide whether Caiazza worked

  unpaid overtime and (if so) a reasonable estimate on the number of hours. The

  reliability of his ever-shifting estimates is relevant to those questions.

        While Caiazza argues he never signed this discovery, that was his failure

  to follow Rule 33. All Rule 33 interrogatory answers “must, to the extent it is

  not objected to, be answered separately and fully in writing under oath” and

  signed by the “person who makes the answers.” Fed. R. Civ. P. 33(b)(3), (5).

  The fact Caiazza verified his interrogatory answers served on July 31 and

  November 23 but failed to verify the two supplements provided in between does

  not excuse those inconsistent statements. Nor should he receive the windfall

  of hiding those inconsistent statements for failing to sign the documents as

  required. In the end, these were Caiazza’s answers to interrogatories, even if




                                          9
Case 2:18-cv-00784-SPC-MRM Document 107 Filed 12/10/20 Page 10 of 10 PageID 2101




  counsel prepared the responses and failed to secure his signature. So Caiazza’s

  you-can’t-use-my-words-against-me-because-I-didn’t-follow-the-rules

  argument falls flat.

        5. FLSA Interrogatories

        Finally, Caiazza seeks to exclude his previous answers to the Court’s

  interrogatories. The Motion is granted in part as Caiazza filed these answers

  before summary judgment.         The Court notes the supplemental FLSA

  interrogatory answers reflect 692.45 of “Overtime Hours Owed.” (Doc. 87-1 at

  3-8). Again, this figure is inconsistent with all Caiazza’s initial disclosures,

  buttressing the need for the jury to resolve the discrepancy.

        For those reasons, Caiazza’s Motion is granted and denied in part.

        Accordingly, it is now ORDERED:

        (1) Defendant’s Motion in Limine (Doc. 88) is GRANTED and DENIED

            in part as described above.

        (2) Plaintiff’s Motion in Limine (Doc. 91) is GRANTED and DENIED

            in part as described above.

        DONE and ORDERED in Fort Myers, Florida on December 10, 2020.




  Copies: All Parties of Record




                                          10
